Citation Nr: 0908040	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  93-26 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of a cerebral contusion.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 30, 1976, to 
April 30, 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

When this case most recently was before the Board in October 
2006, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.

In October 2006, the Board also remanded the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities and 
instructed that a statement of the case (SOC) be issued.  An 
SOC was mailed to the Veteran in June 2008 with a cover 
letter informing him that he must submit a timely substantive 
appeal in order to perfect his appeal on this issue.  The 
Veteran, however, did not return the enclosed VA Form 9.  The 
Board will limit its consideration accordingly. 


REMAND

The Veteran contends that a compensable rating is warranted 
for residuals of a cerebral contusion.  He also contends that 
these residuals include psychiatric symptoms, which 
previously have not been considered in rating his disability.

In the October 2006 remand, the Board instructed that the 
Veteran be afforded a VA examination and that a medical 
opinion be obtained to address whether the Veteran had any 
current psychiatric residuals from his cerebral contusion.  
The examiner specifically was asked to opine whether the 
Veteran's pre-existing personality disorder was worsened by 
his head injury and whether some other psychiatric disorder 
was incurred or worsened as a result of that injury.

The Veteran was afforded a VA examination in April 2008.  The 
examiner opined that the Veteran's psychiatric problems 
existed prior to service and that his active service did not 
impact his life negatively.  With respect to the Veteran's 
head injury, however, the examiner only opined that it 
appeared to be unrelated to service.

The Board finds that the April 2008 VA examination report 
does not adequately address the instructions included in the 
October 2006 remand.  The U. S. Court of Appeals for Veterans 
Claims has held that RO compliance with a remand is not 
discretionary, and if the RO fails to comply with the terms 
of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should have the 
claims folders sent to the VA examiner 
who conducted the April 2008 
examination.  The examiner should be 
requested to provide an addendum stating 
an opinion as to whether it is at least 
50 percent likely that the Veteran's 
pre-existing personality disorder was 
worsened by the cerebral contusion he 
sustained in 1975, or that some other 
psychiatric disorder was incurred or 
worsened as a result of that injury.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

If the April 2008 VA examiner is 
unavailable, the claims folders should 
be sent to a VA physician with 
appropriate expertise who should be 
requested to provide the required 
opinions with supporting rationale.  If 
the physician determines that another 
examination is required before the 
requested opinions may be rendered, then 
the Veteran should be afforded such an 
examination.

2.  The RO or the AMC should undertake 
any other development it determines to 
be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for a 
compensable rating for residuals of a 
cerebral contusion based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

